DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-17 and 19-21 are currently pending.

Election/Restrictions
3.	Applicant’s election of sodium guaiazulene sulfonate for the species in the reply filed on May 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 4, 8, 17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 1-3, 5-7, 9-16, 19 and 21 are examined on the merits solely in regards to the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claims 2, 11, 13 and 15 are indefinite because they state that they are drawn to a cosmetically, sitologically, or pharmaceutically “acceptable salt of… sodium guaiazulene sulfonate”.  This is unclear because sodium guaiazulene sulfonate is the sodium salt of guaiazulene sulfonic acid.  Thus, sodium guaiazulene sulfonate itself as recited in the claims meets the requirements of being a cosmetically, sitologically, or pharmaceutically acceptable salt.  Therefore, it is unclear what additional structural requirements or modifications to sodium guaiazulene sulfonate are intended to be encompassed by the claims.
7.	Claim 9 is indefinite because it is unclear what characteristics a formulation must have in order to be considered a “softening” lotion, a “nourishing” emulsion, and “nourishing” lotion, or “nourishing” cream.  In addition, it is unclear if the limitations enclosed in the parentheses are required limitations in the claim
8.	Claims 14 and 15 are indefinite because it is unclear what characteristics a composition must have in order to be considered an “over-the-counter” composition.  Thus, the metes and bounds of the claims are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 2, 5, 6, 7, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohara (Analytical Sciences (20016), vol. 22, pp. 61-62).
	This reference teaches that sodium guaiazulene sulfonate is a widely used ingredient in pharmaceutical and cosmetics (see first paragraph of page 61).  The reference does not require any prescription ingredients; therefore, it appears to be an “over-the-counter” medication.
The reference does not specifically teach that the composition is for skin elasticity enhancement, wrinkle reduction, or human adipose stem cell proliferation or differentiation. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In addition, as discussed in MPEP section 2112(I):
SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 

"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

The prior art demonstrates that sodium guaiazulene sulfonate is a well known and commonly used pharmaceutical and cosmetic ingredient.  Thus, compositions with the same structural requirements as the claimed composition were known in the art prior to the effective filing date.  Therefore, the prior art composition should be inherently capable of performing the claimed intended use because the prior art composition is the same as the claimed composition.  Consequently, the prior art properly anticipates the stated claims.
10.	Claim(s) 1-3, 5-7, 9-16, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (JP 2017-088510 A – English translation provided).
This reference teaches a composition comprising sodium guaiazulene sulfonate.  The reference teaches that the composition can be in the form of a cosmetic, pharmaceutical, or a food.  The reference specifically teaches formulating the sodium guaiazulene sulfonate into a lotion, cream, essence, pack, foundation, gel, ointment, liquid, astringent, powder, solid, or lipstick.  The reference teaches that the sodium guaiazulene sulfonate can be used in an amount from 0.0001 to 5% with a solution with 0.03%, a lotion with 0.04%, an emulsion with 0.1%, and a serum with 0.02% specifically exemplified (see paragraphs 16, 17, 26-28, 30-32, 37, and 49-55 in the translation).  The reference does not require any prescription ingredients; therefore, it appears to be an “over-the-counter” medication.
The reference does not specifically teach that the composition is for skin elasticity enhancement, wrinkle reduction, or human adipose stem cell proliferation or differentiation. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In addition, as discussed in MPEP section 2112(I):
SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 

"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

The prior art teaches compositions comprising sodium guaiazulene sulfonate which are structurally the same as the claimed compositions.  Therefore, the prior art composition should be inherently capable of performing the claimed intended use because the prior art composition is the same as the claimed composition.  Consequently, the prior art properly anticipates the stated claims.

11.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655